ACCEPTED
                                                                                         03-13-00025-CV
                                                                                                 6694967
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                   8/28/2015 10:06:57 AM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK

                            NO. 03-13-00025-CV
                                                                        FILED IN
                                                                 3rd COURT OF APPEALS
                          IN THE THIRD COURT OF APPEALS               AUSTIN, TEXAS
                                  AUSTIN, TEXAS                  8/28/2015 10:06:57 AM
                                                                     JEFFREY D. KYLE
                                                                          Clerk
     JERRY SCARBROUGH, DENISE STEELE AND MELISSA VICTORIA DEATON,
                              Appellants,

                                         V.

HELEN PURSER, SUE E. PURSER A/K/A SUE E. VAN ZANTEN, GARY W. PURSER, JR.,
               JOANN M. PURSER, AND ELIZABETH H. TIPTON,
                                Appellees.


                       On Appeal from the 146th District Court
                                 Bell County, Texas
                          Trial Court Cause No. 236,117-B


                           NOTICE OF APPEARANCE


TO THE HONORABLE COURT OF APPEALS:

      Now appearing as appellate co-counsel in this matter on behalf of Helen Purser,

Sue E. Purser a/k/a Sue E. Van Zanten, Gary W. Purser, Jr., Joann M. Purser, and

Elizabeth H. Tipton:

                                 Elizabeth H. Tipton
                              State Bar No. 16405700
                                    4431 Cheena
                               Houston, Texas 77096
                             Telephone: (713) 870-9901
                            Email: ehtipton@gmail.com
Appellees requests that the Court note this appearance in the records it maintains with

respect to this case. Mr. Daryl L. Moore will continue as lead counsel in this case.

                                        Respectfully submitted,

                                        DARYL L. MOORE, P.C.

                                 BY:    /s/ Daryl L. Moore
                                        Daryl L. Moore (Lead Counsel)
                                        State Bar No.14324720
                                        1005 Heights Boulevard
                                        Houston, Texas 77008
                                        Telephone: 713.529.0048
                                        Facsimile: 713.529.2498
                                        Email: daryl@heightslaw.com

                                        BAIRD CREWS, SCHILLER & WHITAKER, P.C.

                                 BY:     /s/ Jack R. Crews
                                        Jack R. Crews (Co-Counsel)
                                        State Bar No.05072300
                                        Kevin K. Bonner
                                        State Bar No. 24069398
                                        15 North Main Street
                                        Temple, Texas 76501-7629
                                        Telephone: 254.774.8333
                                        Facsimile: 254.774.9353


                                 BY:    /s/ Elizabeth H. Tipton
                                        Elizabeth H. Tipton (Co-Counsel)
                                        State Bar No. 16405700
                                        4431 Cheena
                                        Houston, Texas 77096
                                        Telephone: 713.870.9901
                                        Email: ehtipton@gmail.com

                                        Counsel for Appellees


                                          -2-
                           CERTIFICATE OF SERVICE

     A true and correct copy of this Notice of Appearance has been forwarded to all
counsel of record on August 28, 2015, as follows:

      Michele Barber Chimene
      THE CHIMENE LAW FIRM
      2827 Linkwood Dr.
      Houston, Texas 77025-3809
      michelec@airmail.net

      Counsel for Appellants



                                              /s/ Daryl L. Moore
                                              Daryl L. Moore




                                        -3-